Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
2.	Reissue application 16/033,820 was filed 07/12/2018 as a reissue of Application 12/972,330 filed on 12/17/2010.  This application is a reissue of US Patent 9,289,770.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The reissue application is timely filed within two years from the grant of the original patent (US 9,289,770 B2, issue date 07/12/2016).

The assignee is LG Electronics Inc.

4.	This action is responsive to communications filed:  10/14/2022.
  
5.	 Claims 1, 2, 4, 6-10, 12-14, 16, 18-22, 24-25, 27-28, and 30 are pending.  Claims 25-30 are newly added claims.  Claims 3, 5, 11, 15, 17, 23, 26 and 29 have been cancelled.  Claims 1, 2, 4, 6, 8, 13, 14, 15-16, 18, 20, 27-28, and 30 have been further amended.

Reissues

6.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,289,770 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




Claim Rejections - 35 USC § 251

7.	Claims 1-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A)) In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 1 and 13 in this reissue at least by making optional the patent claim language requiring, 
“wherein the at least one icon of the second icon group is different from the touched icon of the first icon group”
 (Step 2: MPEP 1412.02(B)) The record of the prior 12/972,330 application prosecution indicates that in an amendment on 12/03/2015, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group”
The record of the 12/972,330 application prosecution indicates that in an amendment and response filed on 12/03/2015, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach, “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” See the amendments and “Point 1” in the remarks on page 7.  
A totality of the prosecution history indicates that the addition “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” was amended and argued as a distinguishing feature.  The now removed limitation was relied upon to establish a distinction between the prior art rejections and the claimed invention.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued.  Therefore, in the instant case the claimed limitations of ““wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” and “wherein the at least one second item is different from the first item of the first item group” (as in claim 30) are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 1-30 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

Response to Arguments
Recapture
8.	Regarding the Recapture rejections, the removal of the claim limitation reciting “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” introduces a new recapture rejection as outlined above.  Specifically, Applicant added in just a portion of this feature and still omits the “touched icon of the first icon group”.  The record of the 12/972,330 application prosecution indicates that in an amendment and response filed on 12/03/2015, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach, “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” See the amendments and “Point 1” in the remarks on page 7.  Moreover, the omission of the term “touched first icon” allows for any type of user input other than a touch input and/or also does not require that the second icon be different from the touched first icon of the first icon group and merely allows the second icon to just be different from a first icon receiving any type of input which would fall into the recapture realm.  The rejections are maintained.   

Allowable Subject Matter

9.	Claims 1-2, 4, 6-10, 12-14, 16, 18-22, 24-25, 27-28 and 30 would be allowable over the prior art if the Recapture rejections were overcome.  Specifically, Examiner agrees that the prior art of record, either singularly or in combination, fail to teach the combination of features reciting, “displaying simultaneously, for each of the plurality of icons, respective icon related information within a respective one of the plurality of visibly defined rows…displaying at least one second icon in response to a second user input received at the display, wherein the second user input, which is different from the first user input, comprises a dragging touch input more than a threshold distance received at a location that corresponds to the first displayed location of the first icon of the plurality of icons of the first icon group, wherein the at least one second icon is different from the touched first icon of the first icon group…after the dragging touch input and while user contact is maintained at an area corresponding to the visibly defined row associated with the first icon and at the display as part of the second user input:  continuing displaying of remaining icons of the plurality of icons of the first icon group as being aligned with a respective one of the plurality of visibly defined rows on the display, continuing the displaying, for the remaining icons of the plurality of icons, respective icon related information within a respective one of the plurality of visibly defined rows, continuing the displaying of the at least one second icon, no longer displaying the first icon of the plurality of icons of the first icon group at the first displayed location, and displaying the first icon at a second displayed location which is different than the first displayed location”

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992